Citation Nr: 0317020	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  97-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlment to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel






REMAND

On October 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service connection 
for post-traumatic stress disorder.  Prepare a 
letter asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) to 
provide any available information that might 
corroborate the veteran's alleged in-service 
stressors.  Provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran: (1) that the 
veteran experienced sniper and mortar fire as 
a truck driver in Vietnam, to specifically 
include 4 months spent in Chu Chi and Long 
Binh in the III Corp, and 4 months in Quang 
Tri, Ple Ku, Hue, An Khe, and Cam Ran Bay in 
the I Corp; (2) that his unit was ambushed in 
"Quang Tri, Ple Ku;" (3) that his unit was 
ambushed on convoy to Quan Loi where half of 
the convoy trucks "didn't make it;"(4) that 
a member of his unit, and friend, was killed 
named "Juan;" and (5) that 25 to 50 percent 
of his unit was killed or wounded.  The 
veteran was a member of the 15th Supply and 
Service Battalion, 1st Calvary Division and 
claims he was in Vietnam from September 1968 
to June 1969.  Provide USASCRUR with copies of 
any personnel records obtained showing service 
dates, duties, and units of assignment.

2.  Once the stressor information is received 
from USASCRUR, schedule the veteran for a 
psychiatric examination in order to determine 
the nature and etiology of any currently 
diagnosed psychiatric disability.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) should 
be accomplished, and all clinical findings 
should be reported in detail.  Specifically, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s).  To the extent possible, 
if the examiner believes that the veteran 
suffers from a psychiatric disability other 
than PTSD, that is not related to the 
veteran's military service, such should be 
stated with supporting rationale.  The claims 
file should be reviewed in conjunction with 
the examination.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


